Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1.     Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.     Claims 1-6, drawn to a vegetable oil derivative, classified in C07C 323/52.
II.     Claims 7 and 8, drawn to a vulcanizable rubber composition, classified in C08L 91/02.
III.     Claims 9 and 10, drawn to a pneumatic tire and other manufactured items, classified in B60C 1/00 plus depending on the specific item.
IV.     Claims 11-18, drawn to a method of making a vegetable oil derivative, classified in C07C 327/40 plus depending on the specific reactants.

2.     The inventions are independent or distinct, each from the other because:

A.     Inventions of group I and groups II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a compound that can be reacted with itself by reactions between the disulfide bonds to make slightly higher molecular weight triglyceride/disulfide compounds 

B.     Inventions group I and group IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by making the triglyceride compound having thiol groups containing the first sulfur atom of the instantly claimed disulfide groups in place of the instantly claimed disulfide containing moieties, mixing these compounds with R4SH, and mildly oxidizing the compounds into those of the instantly claimed group I compounds.

C.     Inventions of group II and group III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as making articles other than those of group III, such as an inflatable floatation device, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.



3.     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.     The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Mandy Willis on 5/5/21 a provisional election was made with traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Rejections

7.     It is noted that the values for m of the instantly claimed formulas are not specified.  Sometimes such values can include 0.  However, the instant claims recite “vegetable oil derivative”.  If there are 0 R groups, it is merely vegetable oil.  The instant specification take as a whole coupled with the definition of “derivative” makes it clear that m is non-zero.  It would have been clear to the ordinary skilled artisan that the number of possible R groups varies with the process particulars, including the identities of reactants reacted with the vegetable oil, and particulars of the vegetable oil used, including the number of unsaturated groups thereon.  The instantly claimed formula, particularly “m” thereof, would have been definite to the skilled artisan at the time of the instantly claimed invention.
The claimed vegetable oil derivatives are not taken as reading on m being 0, i.e. vegetable oils.


8.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

10.      Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, particularly claim 13, of copending Application No. 16/993441 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims are not identical in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.  Copending claim 13 is directed to the asymmetric polysulfide of copending claim 1.  Copending claims 2-12 depend from copending claim 1 and are therefore necessarily encompassed by copending claims 1 and 13.  The triglyceride of copending claim 4 is that of the instant claims 1 and 4-6.  The structure of copending claim 10 is that of the instant claims when X is 2.  R4 of copending claim 12 is that of the instant claims, including the instant claims 1-3.
It would have been obvious to one of ordinary skill in the art to make the instantly claimed inventions from copending claim 13, as explained in copending claims 1-12, because the instantly claimed inventions are encompassed by the copending claims and would have been expected to have the properties of the copending claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.      Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/671271 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims are not identical in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.
The vegetable oil derivatives of copending claims 1-6 fall within the scope of those of the instant claims 1 and 4-6.  The broad definition of the instantly claimed moiety R4 encompasses the moiety to the right of the disulfide linkage of copending claims 2 and 3.  Copending claims 5 and 6 are the instant claims 4-6. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed substituents, does not reasonably provide enablement for all of the substituents encompassed by the instantly claimed recitations of “substituted”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

A.     The instant claims 1-6 recite “substituted” without specifying the substituents.  Therefore the claims encompass all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of substitutions which can be performed on the recited compounds.  In re Wands has 8 criteria, (MPEP 2164.01(a)), as shown below. 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
It is noted that the instant claims read on all potential substitutions of the recited compounds which encompasses an infinite number of compounds (Wands factors A and B).  The 
See Sitrick v Dreamworks, LLC (Fed Cir, 2007-1174, 2/1/2008), particularly  
“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 
112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c).  Whether a claim satisfies the enablement requirement of 35 U.S.C. § 112, ¶ 1 is a question of law, reviewed de novo, based on 

112(1) Enablement - The full scope of the claimed invention must be enabled. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  

The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).” 

14.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


15.     Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2012/0064322 Upshaw et al.

Upshaw discloses their thiol ester compositions to be molecules having at least one ester group and at least one thiol group at paragraph [0034].  Upshaw, paragraph [0203], Table 1, exemplifies Polymercaptan 358, which is a polythiol composition having an average of about 3 ester groups and 2.9 thiol groups per thiol ester molecule.  Note, Upshaw, paragraph [0203], particularly the footnote defining Polymercaptan 358 of Table 1.
It appears from the instant specification, paragraph [012] that Polymercaptan 358 is a thiolized soybean oil that falls within the scope of the instantly claimed vegetable oils, including those of the instant claims 4-6.  It is expected to necessarily and inherently have the oleic acid residue contents of the instant claims 5 and 6 because it is made from soybean oil, which is expected to give the instantly claimed oleic acid residue contents necessarily and inherently.  See MPEP 2112. 
Upshaw discloses crosslinking their thiol esters via polysulfide linkages at paragraph [0068].  Upshaw, paragraph [0069] shows that the polysulfide linkages include disulfide linkages, e.g. where Q is 2 of the structure –SQ- therein.  It is further noted that the cross-linked thiol esters only need to have two thiol ester monomers connected by the polysulfide linkage.  See Upshaw, paragraph [0069].  In the crosslinked Polymercaptan 358 of Upshaw, the first soybean oil moiety falls within the triglyceride moiety of the instantly claimed structure and the second soybean oil moiety falls within the scope of the instantly claimed R4 moiety.  The 
The instantly claimed structure encompasses the crosslinked thiol esters of Upshaw, paragraph [0070] which have more thiol ester monomers attached thereto by disulfide linkages as well because m of the instantly claimed structure encompasses any number of monomers of Upshaw bonded by disulfide linkages to the central vegetable oil monomer.  The instantly claimed structure also includes R4 being moieties of Upshaw which are composed of more than one thiol ester monomer attached to a central vegetable oil moiety.
It is noted that the vegetable oil monomers of Upshaw have thiol groups as well.  It is noted that the instantly claimed vegetable oil may be thiolized.  See the instant specification, paragraphs [012] and [014].  No chemical reaction goes to completion.  The compounds of the instant specification will necessarily contain free thiol groups as well because no chemical reaction goes to completion.  Therefore, there will necessarily remain free thiol groups on the thiolized vegetable oil moieties of the instant claims after they are reacted to give disulfide linkages according to the instant claims.  The instant claims are therefore taken to include the above discussed compounds of Upshaw even though they contain free SH groups.


Upshaw does not exemplify their crosslinked thiol ester compositions made with their Polymercaptan 358 and having disulfide linkages therein.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to make the crosslinked thiol ester compositions of Upshaw using their 

16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/           Primary Examiner, Art Unit 1762